ALD-222                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-1946
                                      ___________

                            IN RE: RICHARD PIERCE,
                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                         (Related to Crim. No. 08-cr-00245-001)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   May 1, 2014
         Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges

                                  (Filed: May 14, 2014)
                                        _________

                                       OPINION
                                       _________

PER CURIAM

       Richard Pierce has filed a petition for a writ of mandamus. For the reasons below,

we will deny the petition.

       Pierce pleaded guilty to one count of conspiracy to distribute five kilograms or

more of cocaine. In his plea agreement, Pierce acknowledged that he faced a mandatory

minimum sentence of life in prison and waived his right to appeal or collaterally attack

his conviction and sentence. The District Court departed from both the mandatory

minimum and the guidelines range and sentenced Pierce to 180 months in prison. Pierce
appealed, and we upheld the appellate wavier and affirmed his sentence and conviction.

See C.A. No. 10-3328.

       In July 2012, Pierce filed a motion to vacate his conviction and sentence pursuant

to 28 U.S.C. § 2255. The District Court dismissed the motion on August 23, 2013, and

on September 16, 2013, Pierce filed a motion pursuant to Fed. R. Civ. P. 60(b). On April

22, 2014, Pierce filed this mandamus petition in which he requests that we order the

District Court to act on his pending Rule 60(b) motion.

       A writ of mandamus should be issued only in extraordinary circumstances. See

Sporck v. Peil, 759 F.2d 312, 314 (3d Cir. 1985). Determining whether an extraordinary

circumstance exists requires a two-part inquiry. First, it must be established that there is

no alternative remedy or other adequate means of relief. Second, a petitioner must

demonstrate a clear and indisputable right to the relief sought. Kerr v. United States

District Court, 426 U.S. 394, 403 (1976). Generally, mandamus relief is used to “confine

an inferior court to a lawful exercise of its prescribed jurisdiction or to compel it to

exercise its authority when it is its duty to do so.” Roche v. Evaporated Milk Ass’n, 319
U.S. 21, 26 (1943).

       Here, Pierce does not have an alternative remedy to direct the District Court to act

on his pending motions. However, the delay in this case has not risen to the level of an

extraordinary circumstance. See Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). We

are confident that the District Court will act on Pierce’s Rule 60(b) motion in a timely

manner. Accordingly, we will deny the mandamus petition without prejudice to refiling

if the District Court does not act within 120 days.

                                               2